Case: 12-41256       Document: 00512469768         Page: 1     Date Filed: 12/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 12, 2013
                                     No. 12-41256
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

MARVIN WADDLETON, III,

                                                  Plaintiff-Appellant

v.

NORRIS JACKSON; A. AMBRIZ; D. KEMPT; V L. BRISHER; BARBARA
TREVINO; Sergeant JESUS SOTO; Captain KIMBERLY GARZA,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:10-CV-267


Before STEWART, Chief Judge, and JOLLY and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Marvin Waddleton, III, Texas prisoner # 1355746 and # 14729, filed a 42
U.S.C. § 1983 complaint against prison officials alleging that strip and visual
cavity searches to which he was subjected on four different dates violated his
constitutional rights. The district court initially dismissed the complaint as
frivolous and for failure to state a claim. Waddleton appealed, and we affirmed
the dismissal of his claims alleging a violation of his rights under the Fifth and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41256     Document: 00512469768     Page: 2   Date Filed: 12/12/2013

                                  No. 12-41256

Eighth Amendments.       However, we vacated the dismissal of his Fourth
Amendment claims that the searches were unreasonable because they were not
justified by any legitimate penological interest, and we remanded the case for
further consideration of those claims. See Waddleton v. Jackson, 445 F. App’x
808, 808-09 (5th Cir. 2011). On remand, the district court granted summary
judgment in favor of the defendants and dismissed Waddleton’s complaint with
prejudice, and this appeal followed.
      After his Fourth Amendment claims were remanded, Waddleton filed a
motion for relief from judgment under Rule 60(b)(5) of the Federal Rules of Civil
Procedure and a motion seeking to collaterally estop the defendants from
arguing that his Fourth Amendment claims lacked merit. The district court
denied both of those motions, and Waddleton challenges those denials.
Waddleton’s arguments in this regard reflect his misunderstanding of the effect
of our decision in his prior appeal. In considering whether the district court had
properly dismissed Waddleton’s Fourth Amendment claims for failure to state
a claim, we were required to accept Waddleton’s allegations, namely that the
strip and visual cavity searches here were not justified by any penological
interest, as true, see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and we did so,
Waddleton, 445 F. App’x at 809. The merits of Waddleton’s Fourth Amendment
claims, however, were not reached in our prior opinion. See Waddleton, 445 F.
App’x at 808-09.     Accordingly, the district court did not err in denying
Waddleton’s motion for collateral estoppel, see Pace v. Bogalusa City Sch. Bd.,
403 F.3d 272, 290 (5th Cir. 2005), and it did not abuse its discretion in denying
his Rule 60(b)95) motion, see Lowry Dev., L.L.C. v. Groves & Assocs. Ins., Inc.,
690 F.3d 382, 386 (5th Cir. 2012).
      Next, Waddleton challenges the district court’s denial of his motion for
default judgment. The record supports the district court’s finding that the
defendants answered Waddleton’s complaint without undue or excessive delay.
As a default judgment “should not be granted on the claim, without more, that

                                        2
    Case: 12-41256     Document: 00512469768     Page: 3   Date Filed: 12/12/2013

                                  No. 12-41256

the defendant ha[s] failed to meet a procedural time requirement,” Lacy v. Sitel
Corp., 227 F.3d 290, 292 (5th Cir. 2000) (internal quotation marks and citation
omitted), we conclude on the record before us that the district court did not
abuse its discretion in denying Waddleton’s motion for default judgment, see
Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001).
      Waddleton also challenges the district court’s denial of his motion seeking
leave to amend his complaint. It is not clear whether the district court was
authorized to permit such an amendment in light of the specific, narrow scope
of the remand in Waddleton v. Jackson, 445 F. App’x at 809. See Daly v.
Sprague, 742 F.2d 896 (5th Cir. 1984). Even assuming that the district court
had authority to allow such an amendment, we conclude from this record that
there was no abuse of discretion in its decision not to do so. See Davis v. United
States, 961 F.2d 53, 57 (5th Cir. 1991).
      Finally, we turn to Waddleton’s challenge to the district court’s grant of
summary judgment in this case. We review the grant of a motion for summary
judgment de novo, applying the same standards as the district court. Dillon v.
Rogers, 596 F.3d 260, 266 (5th Cir. 2010). “The court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” FED.
R. CIV. P. 56(a). “[T]he party moving for summary judgment must demonstrate
the absence of a genuine issue of material fact, but need not negate the elements
of the nonmovant’s case.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.
1994) (en banc) (internal quotation marks, emphasis, and citation omitted). If
the moving party meets this initial burden, then the burden shifts to the
nonmovant to set forth specific evidence to support his claims. Duffie v. United
States, 600 F.3d 362, 371 (5th Cir. 2010). All facts and inferences are viewed in
the light most favorable to the nonmoving party, Dillon, 596 F.3d at 266, but a
nonmovant cannot satisfy his summary judgment burden with conclusory



                                        3
    Case: 12-41256     Document: 00512469768    Page: 4   Date Filed: 12/12/2013

                                 No. 12-41256

allegations, unsubstantiated assertions, or only a scintilla of evidence, Duffie,
600 F.3d at 371.
      In support of their summary judgment motions, the defendants submitted
a copy of the prison’s search policy, and they each submitted an affidavit
addressing Waddleton’s Fourth Amendment claims. Not every defendant had
a personal recollection of the particular searches that triggered Waddleton’s
complaint, but their affidavits provided an explanation why a strip and visual
cavity search in each of the circumstances alleged by Waddleton, even in a public
area in view of females, would have been reasonable to promote the safety and
security of the staff and inmate population of the prison unit. Given that prison
order and security are legitimate penological interests, the defendants thus met
their light burden of proving that the searches were reasonable for Fourth
Amendment purposes. See Turner v. Safley, 482 U.S. 78, 89 (1987); Elliott v.
Lynn, 38 F.3d 188, 190-91 (5th Cir. 1994). A prison official’s determination that
an action is reasonable under the circumstances is owed great deference. Elliott,
38 F.3d at 191.      Waddleton’s disagreement with the necessity of or the
reasonableness of the searches involved here is insufficient to establish a
genuine issue of fact regarding the reasonableness of the searches.
      We conclude that the searches here were reasonable and that there was
thus no Fourth Amendment violation. Because there was no constitutional
violation, the defendants were entitled to qualified immunity from Waddleton’s
claims against them in their individual capacities. See Pearson v. Callahan, 555
U.S. 223, 232 (2009); Jones v. Lowndes Cnty., Miss., 678 F.3d 344, 351 (5th Cir.
2012).   Additionally, the record discloses no error in the district court’s
determination that the defendants were entitled to Eleventh Amendment
immunity from Waddleton’s claims against them in their official capacities for
monetary damages. See Hafer v. Melo, 502 U.S. 21, 26 (1991); McKinley v.
Abbot, 643 F.3d 403, 406 (5th Cir. 2011).
      The judgment of the district court is, in all respects, AFFIRMED.

                                       4